FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 5-6, 14-17 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiel et al. U.S. Patent Application Publication No.: 2003/0077321 A1.
Kiel et al. teach an active pharmaceutical ingredient is combined with tannic acid to form a tannate salt complex of the active ingredient. The active ingredient tannate salt complex without isolation or purification is then blended with pharmaceutically acceptable excipients to form a granulate which is processed into a tablet or capsule to generate a therapeutic solid dosage form, see abstract and claim 2.
Paragraph [0074] teaches the following: “The excipients commonly used in the formulations are as follows: Microcrystalline cellulose (Avicel), lactose, Mannitol and Di-Pac (compressible sugar) as diluents; magnesium aluminum silicate, xanthan gum, polyvinylpyrrolidone and cellulose compounds as anti-clumping agents; starch hydroxypropyl methylcellulose (HPMC E-10) and xanthan gum as binders; sweetening agents such as sucrose, saccharin sodium, Sucralose and Magnasweet; calcium phosphate as hardness enhancer; talc as a glidant and magnesium stearate as a lubricant. Active ingredients not present as tannate salt complexes also can be included in the formulation.”[Emphasis added].  
Applicant’s claims are anticipated over the tablets set forth in Examples 1-4. As way of illustration only, Example 2 teaches tablet(s) that comprises in part: microcrystalline cellulose (Avicel PH 102), Methocel E-10 M (hydroxypropyl methylcellulose), corn starch and xanthan gum. All components of the tablet(s) are not only consumer-grade components, but are also food-grade components. Please note that applicant’s preamble recitation of “pellets” is deemed to be fully meet by Kiel et al.’s tablet(s) since there are NO physical limitations claimed for applicant’s “pellets” that may distinguish them from the tablet(s) of Kiel et al.’s Examples and disclosure. Furthermore, applicant’s process steps, set forth in dependent claims 14-15, are being given no weight, because the claims themselves are drawn to a composition and not to a process of making the composition.
Furthermore, applicant’s claims are also fully anticipated over the composition set forth in say Example 2, when said composition is in the form of granules prior to using the granules to make the final tablet(s), see step (d) in Kiel et al.’s claim 2. 

Claim(s) 1-2, 5-6, 10-11, (optionally 12), 14-17 and 21-22 is/are rejected under 35 U.S.C. 103 as being obvious by Yoder et al. U.S. Patent Number 5,970,916.
Yoder et al. teach clumping cellulosic animal litter comprising a cellulosic substrate coated with a first layer of xanthan gum and a second layer of guar gum and a unique method of making such particles by applying water coatings between application of the two gum layers.
Yoder et al.’s independent claim 18 reads as followed: “A method of making a clumping cellulosic animal litter comprising: providing a substrate comprising cellulosic particles; wetting the surface of the cellulosic particles with water; applying xanthan gum to the wetted surface of the particles; wetting the xanthan gum-coated particles with water; and applying guar gum to the wetted surface of the particles.”.  
Yoder et al.’s dependent claim 39 reads as followed: “The method of claim 18 in which there is added to the water used to wet the surface of the particles after application of the xanthan gum a tackiness-enhancing agent chosen from the group consisting of CMC, methylcellulose, tapioca starch, xanthan gum, guar gum, guar gum derivatives, and karaya gum.” [Emphasis added]. 
Yoder et al.’s dependent claim 41 reads as followed: “The method of claim 18 in which after the application of the guar gum there is applied a third coating of an aqueous solution of a tackiness-enhancing agent chosen from the group consisting of CMC, methylcellulose, tapioca starch, xanthan gum, guar gum, guar gum derivatives, and karaya gum.”[Emphasis added]. 
The various particulate cellulosic substrates, in granular, pellet and/or other forms, are disclosed in column 2, line 65 to column 3, line 50. Various members of the listed particulate cellulosic substrates would contain lignin, such as wood pulp, peanut hulls etc.. 
Applicant’s attention is drawn to Examples B-D in TABLE 1 and over Example 3 in TABLE 2. In said Examples, BIODAC cellulose granules having a mesh size of 12/20 are coated with xanthan gum, guar gum and CMC (carboxymethylcellulose) as the tackiness-enhancing agent. 
Yoder et al.  differs from applicant’s claimed invention in the following ways: 1) there is not a direct teaching (i.e. by way of an example) to where a starch, such as tapioca starch, is actually used as the tackiness-enhancing agent either alone or in combinations with other tackiness-enhancing agents, such as CMC., and 2) it is unclear if the BIODAC cellulose granules themselves actually contain any lignin. 
It would have been obvious to one having ordinary skill in the art to use Yoder et al.’s claims 39 and 41, as strong motivation to actually use a starch, such as tapioca starch, as the tackiness-enhancing agent, either alone or in combinations with other tackiness-enhancing agents, such as CMC. Such is obvious because the use of combinations of tackiness-enhancing agents is within the scope of Yoder et al.’s invention, and also because it is well known in the art that to employ two or more materials in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of superior and unexpected results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980).
Optionally claim 12 can be rejected here in the following situation. It would have been obvious to one having ordinary skill in the art to use Yoder et al.’s disclosure of column 2, line 65 to column 3, line 50 to wherein wood pulp, peanut hulls etc. are disclosed as types of particulate cellulosic substrates useful for the invention, as motivation to actually use wood pulp and/or peanut hulls particulate cellulosic substrates.  It is well known in the art that both wood pulp and peanut hulls contain lignin. Please note that it is irrelevant if applicant’s two or more biopolymeric thickening agents further contain lignin as worded in applicant’s claim 12. What only matters is that applicant’s claimed composition must contain lignin. Applicant’s claims are drawn to a composition NOT to a method of making the composition.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being obvious by Yoder et al. U.S. Patent Number 5,970,916 in view of Swank U.S. Patent Application Publication No.: 2005/0132968 A1.
Yoder et al. has been described above and differ from applicant’s claimed invention in that there is no direct disclosure to where the lignin is directly added as a specific component to the composition (claim 12), and wherein the lignin is one of applicant’s specifically claimed lignin species of claim 13.  
Swank discloses an animal litter that includes a sorbent granule composed of granule particulate that is able to pass -20 screen sieve and a binder such that greater than 90% of said granules have a size of between -5 and +60 screen sieve. The granule has an oil coating thereon. An animal litter is produced by milling sorbent material to a particulate size such that greater than 90% by weight of said particulate is -20 screen sieve size or finer. The sorbent material is then agglomerated to the milled particulate to a granule size of between -5 and +60 screen sieve with a binder. The granule is then coated with an oil. Extrusion represents a preferred mode of agglomeration, see abstract.
Swank’s paragraph [0010] reads as followed: “The binder is present in amounts ranging from 0.5% to 95% by weight of the total dry weight of the granule. More preferably, the binder is present in amounts ranging from 1% to 75% by weight of the total dry weight of the granule. Still more preferably, the binder is present in amounts ranging from 2% to 20% by weight of the total dry weight of the granule. Most preferably, the binder is present in amounts ranging from 3% to 10% by weight of the total dry weight of the granule. Illustrative examples of binders operative herein are carbohydrates such as monosaccharides, disaccharides, oligosaccharides and polysaccharides; proteins; lipids; glycolipid; glycoprotein; lipoprotein; and combinations and derivatives of these. Specific carbohydrate binders illustratively include glucose, mannose, fructose, galactose, sucrose, lactose, maltose, xylose, arabinose, trehalose and mixtures thereof such as corn syrup; celluloses such as carboxymethylcellulose, ethylcellulose, hydroxyethylcellulose, hydroxy-methylethylcellulose, hydroxyethylpropylcellulose, methylhydroxyethyl-cellulose, methylcellulose; starches such as amylose, seagel, starch acetates, starch hydroxyethyl ethers, ionic starches, long-chain alkyl starches, dextrins, amine starches, phosphate starches, and dialdehyde starches; plant starches such as corn starch and potato starch; other carbohydrates such as pectin, amylopectin, xylan, glycogen, agar, alginic acid, phycocolloids, chitin, gum arabic, guar gum, gum karaya, gum tragacanth and locust bean gum; complex organic substances such as lignin and nitrolignin; derivatives of lignin such as lignosulfonate salts illustratively including calcium lignosulfonate and sodium lignosulfonate and complex carbohydrate-based compositions containing organic and inorganic ingredients such as molasses. Suitable protein binders illustratively include soy extract, zein, protamine, collagen, and casein. Binders operative herein also include synthetic organic polymers capable of promoting or producing cohesion of methylene urea oligomer fines and these illustratively include ethylene oxide polymers, polyacrylamides, polyacrylates, polyvinyl pyrrolidone, polyethylene glycol, polyvinyl alcohol, polyvinylmethyl ether, polyvinyl acrylates, polylactic acid, and latex. In a preferred embodiment, the binder is calcium lignosulfonate, molasses, a liquid corn starch, a liquid corn syrup or a combination thereof.” [Emphasis added]. 
It would have been obvious to one having ordinary skill in the art to use Swank’s disclosure that lignins, such as lignosulfonate, are effective binder components for cellulosic type animal litter, as strong motivation to actually further add a lignin, such as lignosulfonate, into Yoder et al.’s animal litter composition as an additional binder/ tackiness-enhancing agent. 
Also note that Swank also directly discloses the use of carboxymethylcellulose, hydroxyethylcellulose, plant starches such as corn starch and potato starch; other carbohydrates such as gum arabic, guar gum etc. as effective binder materials. These are the same species directly taught by Yoder et al. as effective binders/tackiness-enhancing agents for Yoder et al.’s invention. Thus the use of a lignin binder species in combination with said other binder species would be expected to be both compatible and beneficial. In any case, it is well known in the art that to employ two or more materials in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of superior and unexpected results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980).

Claim(s) 1-2 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamaguchi et al. U.S. Patent Application Publication No.: 2005/0069579 A1.
Kamaguchi et al. teach non-gelatinous capsule film compositions containing as the base a starch hydrolyzate having an average DE of less than 10 and an average molecular weight of not more than 30,000. These non-gelatinous capsule film compositions have stable moisture absorbing/releasing properties and strength to such extent as sufficiently withstanding the production and storage as products and yet achieve excellent disintegration properties in vivo. Also, capsules produced by using the non-gelatinous capsule film compositions as described above are provided.
Paragraphs [0031] reads as followed: “2) Gelling Agent and Gelation Aid”.
Paragraph [0032] reads as followed: “As the gelling agent, polysaccharides derived from plant, which melts at a temperature not more than 80.degree. C., are suitably used, and examples thereof include one or combination of two or more selected from the group consisting of furcellan, carrageenan, pectin, curdlan, psyllium seed gum, xanthan gum, locust bean gum, guar gum and gelled starch. In the gelling agent, a weight ratio of one or combination of two or more selected from the group consisting of furcellan, LM pectin, curdlan, psyllium seed gum, mixture of xanthan gum and locust bean gum, mixture of xanthan gum and guar gum, mixture of xanthan gum and guar gum hydrolyzate, and gelled starch to the carrageenan may be within the range of 6:4 to 9:1. As the gelling agent, one or mixture of two or more gelled starches selected from the group consisting of acid hydrolyzed starch and white dextrin may be used.” [Emphasis added]. 
Paragraphs [0039] reads as followed: “5) Enteric Material and Additives”.
Paragraphs [0040] reads as followed: “In the present invention, the capsule shell composition may optionally contain the enteric material as the same as the conventional capsule shell composition in order to form the enteric capsule. Examples of the enteric materials include pectin, alginic acid salt, methacrylic acid copolymer, hydroxypropylmethylcellulose phthalate, hydroxypropylmethylcelluloseacetate succinate, carboxyl methylethylcellulose, celluloseacetate phthalate and the like. The enteric material may be used alone or in combination with two or more thereof. The enteric material is contained in an amount of 0.5 to 20% by weight, preferably 1 to 20% by weight, based on total weight of the solid content in the capsule shell composition.” [Emphasis added]. 
Applicant’s claims are anticipated over Examples 2-6. As way of illustration only, Example 6 teaches a capsule shell comprising in part: soluble starch (Stabilose TA-13), gelled soluble starch (NSP-70) and locust bean gum. All components of capsule shell(s) are not only consumer-grade components, but are also food-grade components. Please note that applicant’s preamble recitation of “pellets” is deemed to be fully meet by Kamaguchi et al.’s capsule shell(s) since there are NO physical limitations claimed for applicant’s “pellets” that may distinguish them from the capsule shell(s) of Kamaguchi et al.’s Examples and disclosure. Furthermore, applicant’s process steps, set forth in dependent claims 14-15, are being given no weight, because the claims themselves are drawn to a composition and not to a process of making the composition.

Claim(s) 5-6, 10-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being obvious over Kamaguchi et al. U.S. Patent Application Publication No.: 2005/0069579 A1.
Kamaguchi et al. has been described above and differs from applicant’s claimed invention in the following ways: 1) there is not a direct teaching (i.e. by way of an example(s)) to where the gum is selected from one of applicant’s gums of dependent claim 5, to where the starch is one selected from applicant’s starch(s) of dependent claim 6, to where the cellulose is one selected from one of applicant’s cellulose(s) of dependent claims 21-22, and 2) there is not a directly teaching (i.e. by way of an example) to the various combinations of biopolymeric thickening agents (e.g. starch(s), polysaccharide gums(s), cellulose(s) etc.), as set forth in applicant’s dependent claims 9-11.
It would have been obvious to one having ordinary skill in the art to use Kamaguchi et al.’s disclosure of paragraphs [0031]-[0032] and [0039]-[0040] as strong motivation to actually use a species of polysaccharide gum (xanthan gum and/or guar gum), starch and cellulosic polymer (e.g. carboxymethylcellulose) that fall within applicant’s claimed components of dependent claims 5-6 and 21-22. 
Likewise it would have been obvious to one having ordinary skill in the art to use Kamaguchi et al.’s disclosure of paragraphs [0031]-[0032] and [0039]-[0040] as strong motivation to actually use various combinations of biopolymeric thickening agents (e.g. starch(s), polysaccharide gums(s), cellulose(s) etc.), as set forth in applicant’s dependent claims 10-11, because such combination are directly suggested by Kamaguchi et al.’s disclosure. Furthermore, it is well known in the art that to employ two or more materials in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of superior and unexpected results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980). 

Response to Arguments
Applicant's arguments filed 04/20/22 with the amendment have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional examiner comments are set forth next. 
Applicant’s traversal argument on why the amended claims are “patentable” over the above applied prior-art references is because none of these references disclose applicant’s newly added claim limitation of: “which forms a fire-suppressing, water-enhancing hydrogel when mixed with water or an aqueous solution.” As set forth in independent claim 1. 
The Examiner’s response is as followed. While it is true that the applied prior-art references do not expressively disclose that their taught granules/pellets/tablets etc. can form a fire-suppressing, water-enhancing hydrogel when mixed with water or an aqueous solution, such is deemed to be totally moot because applicant’s said claim limitation is an intended method of use limitation, whereas applicant’s independent claim 1 is drawn to a composition. It is well established in patent prosecution, that method of use limitations in composition claims are given little if any patentable weight. Nevertheless, it is held that the granules/pellets/tablets of the applied prior-art references would indeed form a fire-suppressing, water-enhancing hydrogel if they were mixed with water or an aqueous solution in a proper amount. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764